Detailed Action
This action is based on Applicant's remarks/arguments received on 04/14/2022. Applicant amended claims 1-3, 5-10, and 12-20 and presented claims 1-20 for examination. 

Claim Objections
Claims 1, 3, 8, 10, 14, 15, 17 and 20 are objected to for the following informalities.
The claims recite “the potential new attribute field”. There are insufficient antecedent basis for the limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caceres, Pub. No.: US 2013/0054598 (Caceres).

Claim 1.	Caceres teaches. 
A computer-implemented method comprising:
determining a potential new matching attribute field from a plurality of payload attribute fields for use in matching future payload data; (¶¶ 47-48, any attribute other than “one or more candidate-building attributes” is a potential new matching attribute to be used for matching records for entity resolution: “The candidates may be selected based on one or more candidate-building attributes. For example, if the candidate-building attribute is a phone number, then entities with an identity record having the same phone number as the inbound identity record are selected as candidate entities… once the candidates are selected, the application 150 may determine whether to resolve the inbound identity record to one of the candidates. This determination may be made by further evaluating the candidates based on other attributes (i.e., attributes other than the candidate-building attributes)”) 
determining a matching function for the potential new attribute field, wherein the matching function corresponds to particular match criteria of future payload data associated with the potential new attribute field; (¶ 22, wherein “If the inbound identity record has a matching "Social Security Number” and close "Full Name" to an existing entity, then resolve the inbound identity record to the existing entity” and ¶ 50, wherein “suppose that there is a partial match between the name" James Smith Robinson" of an inbound identity record and the name "James Smith" of a candidate entity. If the application 150 also determines that the name of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that a matching function is selected for  identifying a complete match or a close/partial match) 
determining an attribute score for the potential new attribute field based at least in part on the matching function for the potential new attribute field; (¶ 50, wherein “suppose that there is a partial match between the name" James Smith Robinson" of an inbound identity record and the name "James Smith" of a candidate entity. If the application 150 also determines that the name of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that based on the partial matching a contribution score is assigned to the partial matched attributes)
obtaining a score list for a reference data set; (¶¶ 49-51, having a threshold amount of “likeness score” for resolving the inbound identity record is a score list/outcome expectation for a reference data set)
determining a correlation of the attribute score for the potential new attribute field with the score list for the reference data set; (¶¶ 49-51, based on the likeness score and contribution of matching other attributes to the likeness score, the other attributes are selected for entity resolution)
selecting the potential new attribute field for use in matching future payload data in an entity resolution system based, at least in part, on the correlation of the attribute score with the score list for the reference data set. (¶¶ 49-51, based on the likeness score and contribution of matching other attributes to the likeness score, the other attributes are selected for entity resolution)

Claim 8.	Caceres teaches. 
A computer program product comprising a computer readable storage medium having stored thereon:
program instructions programmed to determine a potential new matching attribute field from a plurality of payload attribute fields for use in matching future payload data; (¶¶ 47-48, any attribute other than “one or more candidate-building attributes” is a potential new matching attribute to be used for matching records for entity resolution: “The candidates may be selected based on one or more candidate-building attributes. For example, if the candidate-building attribute is a phone number, then entities with an identity record having the same phone number as the inbound identity record are selected as candidate entities… once the candidates are selected, the application 150 may determine whether to resolve the inbound identity record to one of the candidates. This determination may be made by further evaluating the candidates based on other attributes (i.e., attributes other than the candidate-building attributes)”) 
program instructions programmed to determine a matching function for the potential new attribute field, wherein the matching function corresponds to particular match criteria of future payload data associated with the potential new attribute field; (¶ 22, wherein “If the inbound identity record has a matching "Social Security Number” and close "Full Name" to an existing entity, then resolve the inbound identity record to the existing entity” and ¶ 50, wherein “suppose that there is a partial match between the name" James Smith Robinson" of an inbound identity record and the name "James Smith" of a candidate entity. If the application 150 also determines that the name of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that a matching function is selected for  identifying a complete match or a close/partial match) 
program instructions programmed to determine an attribute score for the potential new attribute field based at least in part on the matching function for the potential new attribute field; (¶ 50, wherein “suppose that there is a partial match between the name" James Smith Robinson" of an inbound identity record and the name "James Smith" of a candidate entity. If the application 150 also determines that the name of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that based on the partial matching a contribution score is assigned to the partial matched attributes)
program instructions programmed to obtain a score list for a reference data set; (¶¶ 49-51, having a threshold amount of “likeness score” for resolving the inbound identity record is a score list/outcome expectation for a reference data set)
program instructions programmed to determine a correlation of the attribute score for the potential new attribute field with the score list for the reference data set; (¶¶ 49-51, based on the likeness score and contribution of matching other attributes to the likeness score, the other attributes are selected for entity resolution)
program instructions programmed to determine to select the potential new attribute field for use in matching future payload data in an entity resolution system based, at least in part, on the correlation of the attribute score with the score list for the reference data set. (¶¶ 49-51, based on the likeness score and contribution of matching other attributes to the likeness score, the other attributes are selected for entity resolution)

Claim 15.	Caceres teaches. 
a processor(s) set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium; and the stored program instructions include:
program instructions programmed to determine a potential new matching attribute field from a plurality of payload attribute fields for use in matching future payload data; (¶¶ 47-48, any attribute other than “one or more candidate-building attributes” is a potential new matching attribute to be used for matching records for entity resolution: “The candidates may be selected based on one or more candidate-building attributes. For example, if the candidate-building attribute is a phone number, then entities with an identity record having the same phone number as the inbound identity record are selected as candidate entities… once the candidates are selected, the application 150 may determine whether to resolve the inbound identity record to one of the candidates. This determination may be made by further evaluating the candidates based on other attributes (i.e., attributes other than the candidate-building attributes)”) 
program instructions programmed to determine a matching function for the potential new attribute field, wherein the matching function corresponds to particular match criteria of future payload data associated with the potential new attribute field; (¶ 22, wherein “If the inbound identity record has a matching "Social Security Number” and close "Full Name" to an existing entity, then resolve the inbound identity record to the existing entity” and ¶ 50, wherein “suppose that there is a partial match between the name" James Smith Robinson" of an inbound identity record and the name "James Smith" of a candidate entity. If the application 150 also determines that the name of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that a matching function is selected for  identifying a complete match or a close/partial match) 
program instructions programmed to determine an attribute score for the potential new attribute field based at least in part on the matching function for the potential new attribute field; (¶ 50, wherein “suppose that there is a partial match between the name" James Smith Robinson" of an inbound identity record and the name "James Smith" of a candidate entity. If the application 150 also determines that the name of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that based on the partial matching a contribution score is assigned to the partial matched attributes)
program instructions programmed to obtain a score list for a reference data set; (¶¶ 49-51, having a threshold amount of “likeness score” for resolving the inbound identity record is a score list/outcome expectation for a reference data set)
program instructions programmed to determine a correlation of the attribute score for the potential new attribute field with the score list for the reference data set; (¶¶ 49-51, based on the likeness score and contribution of matching other attributes to the likeness score, the other attributes are selected for entity resolution)
program instructions programmed to determine to select the potential new attribute field for use in matching future payload data in an entity resolution system based, at least in part, on the correlation of the attribute score with the score list for the reference data set. (¶¶ 49-51, based on the likeness score and contribution of matching other attributes to the likeness score, the other attributes are selected for entity resolution)

Claim 3.	The computer-implemented method of claim 1, wherein selecting the potential new attribute field comprises sorting the potential new matching field among other previously selected potential new attribute fields based on a decreasing order of correlation and selecting a defined number of top entries as new attribute fields for use in matching future payload data. (¶ 50, wherein “If the application 150 also determines that the nan1e of "James Smith" is a commonly encountered in the entities stored in the entity resolution system, then the application 150 may reduce (or eliminate) the extent to which the partial match contributes to the likeness score” indicates that the potential attributes are selected based on the degree of contribution to the likeness score)
Claims 10 and 17 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caceres, in view of Borthwick et al., Pub. No.: US 2012/0278263 (Borthwick). 

Claim 2.	Caceres taught the computer-implemented method of claim 1, Caceres did not specifically teach but Borthwick teaches wherein determining the potential attribute fields from the plurality of payload attribute fields for use in matching future payload data is based at least in part, on a data class of each of the plurality of payload potential new attribute field. (Borthwick, ¶ 65-69, wherein data fields are selected from a data class such as user profiles associated with certain heterogenous features)
Both Caceres and Borthwick are concerned with data records that refer to the same entity.  It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein determining the potential attribute fields from the plurality of payload attribute fields for use in matching future payload data is based at least in part, on a data class of each of the plurality of payload potential new attribute field because doing so would increase usability of Caceres by explicitly compare data attributes that belong to the same data class.  
Claims 9 and 16 are rejected under the same rationale.

Claim 4.	The computer-implemented method of claim 1, wherein the score list for the reference data set provides expected matching outcomes and associated rates of false positives and false negatives. (Borthwick, ¶¶ 15, 62, 77-78, assigning a cost factor to each misclassification e.g. false positive and false negative using a cost matrix as illustrated in FIG. 9, provides expected matching outcomes and associated rates of false positives and false negatives)
Claim 11 is rejected under the same rationale.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the score list for the reference data set provides expected matching outcomes and associated rates of false positives and false negatives because doing so would provide for adjusting the selection of attributes based on the real business world where, for example, “failure to identify a credit fraud case (a "false negative" error) would bring a much higher expense than the reverse case. On the other hand, in a RL industrial setting, there are also many applications which are more averse to false positives than false negatives” by updating weight distribution in “a biased manner towards examples with higher costs”. Borthwick, ¶¶ 62, 78.

Claim 5.	The computer-implemented method of claim 1 further comprising determining an optimal weight for the selected new attribute field for use in matching future payload data, wherein determining the optimal weight for the selected new potential attribute field comprises:
determining an initial weight for the selected new potential attribute field; (Caceres ¶ 50, “The scoring rules may assign relative weights to each matching or non-matching attribute, and each weight may be positive or negative”; (Borthwick, ¶¶ 78, 90-91, wherein initial weight is determined and modified during iteration: “In the standard boosting algorithm, the weight distribution over the data space is revised in an iterative manner to reduce the total error rate. Cost sensitive learning operates in a similar manner, but it operates over a space of examples in which the weight distribution has been updated in a biased manner towards examples with higher costs”) 
performing a scoring process for the selected new potential attribute field based on the reference data set and the initial weight for the selected new potential attribute field; (Borthwick, ¶¶ 78, 90-91, scoring is processed using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6)
determining a total number of false positives and false negatives for the reference data set using the selected potential attribute field; (Borthwick, based on the  accumulated misclassification, e.g., false positives and false negatives, initial weight is adjusted in a biased manner: ¶ 78, “Cost sensitive learning operates…operates over a space of examples in which the weight distribution has been updated in a biased manner towards examples with higher costs…the classifier generated in this way will be conceptually the same as the one that explicitly seeks to reduce the accumulated misclassification cost over the data space”; ¶ 80, “weights of the examples with higher costs are increased faster than those with lower costs”; ¶ 91, “the weighted error E, is calculated through summing the weights of the instances in S that are misclassified (false positives and false negatives) by ht,…) 
determining a new weight for the selected potential attribute field based on a rate of false positives and false negatives; (Borthwick, ¶ 80, “weights of the examples with higher costs are increased faster than those with lower costs”)
repeating scoring and weight adjustment for the selected potential attribute field until an acceptable rate of false positives and false negatives is achieved; and  (Borthwick, ¶ 78, “the weight distribution over the data space is revised in an iterative manner to reduce the total error rate”; ¶¶ 90-91, scoring is processed iteratively from 1[Wingdings font/0xE0]N using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6; the initial weight is adjusted in each iteration in line 14)
determining a final adjusted weight as the optimal weight for the selected new potential attribute field.  (Borthwick, ¶ 78,  optimal adjusted weight is reached by revising an initial weight “in an iterative manner to reduce the total error rate”; ¶¶ 90-91, scoring is processed iteratively from 1[Wingdings font/0xE0]N using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6; the initial weight is adjusted in each iteration in line 14; ¶ 100, optimal weight is reached by adjusting “your cost factor C so that threshold, d, that yields your desired precision, π is close to 0, this generally yields close to optimal recall at π”)
Claims 12 and 18 are rejected under the same rationale.

Claim 6.	The computer-implemented method of claim 1, wherein selection of the potential new attribute field for use in matching future payload data is based at least in part on a threshold rate for false positives and false negatives. (Borthwick, choice of cost ratio/ a threshold rate for false positives and false negatives is based on the business objective for considering two records containing “the name "Robert Jones" who lives in Seattle Wash. and was born in March of 1966” the same Robert jones or different one in ¶ 56 and based on the assigned threshold further check is performed using further attributes: ¶¶ 14-15, “CS-ADT assigns a higher or lower misclassification cost for matched pairs than for non-matched pairs in the process of training ADTree”; ¶ 61, “there are different "business costs" (real-world consequences) between false positive and false negative errors”; ¶ 62, “failure to identify a credit fraud case (a "false negative" error) would bring a much higher expense than the reverse case. On the other hand, in a RL industrial setting, there are also many applications which are more averse to false positives than false negatives”; ¶ 100 )
Claims 14 and 20 are rejected under the same rationale.

Claim 7.	The computer-implemented method of claim 1 further comprising:
determining a score range for the matching function; (Borthwick, ¶ 99, a score range is compared to a threshold: “we start by setting the threshold, d, to be large enough to make precision=1, and then tune down the threshold to progressively decrease precision down to 0.985 in steps of 0.001 to determine the recall that we are able to achieve at varying high precision levels”) 
determining an updated threshold for matching by adjusting a current threshold for matching based on a factor of the score range; and (Borthwick, ¶ 63, based on the answer to “Do you care more about precision or recall error?”, a threshold can be changed for punishing a misclassification and including a misclassified field as new filed to be classified; ¶ 99, a score range is compared to a variable threshold: “we start by setting the threshold, d, to be large enough to make precision=1, and then tune down the threshold to progressively decrease precision down to 0.985 in steps of 0.001 to determine the recall that we are able to achieve at varying high precision levels”) 
providing the updated threshold for matching for use in selecting the potential new matching field, wherein the updated threshold adjusts for increases in overall scoring based on inclusion of an additional matching fields. (Borthwick, ¶ 99, wherein “then tune down the threshold to progressively decrease precision down to 0.985 in steps of 0.001 to determine the recall that we are able to achieve at varying high precision levels” is used for selecting a new filed for determining “the recall that we are able to achieve at varying high precision levels”) 
Claims 13 and 19 are rejected under the same rationale.


Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159